Citation Nr: 1100402	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  02-17 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in New 
York, New York.  The Board remanded this case in July 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In the July 2009 remand, the Board requested an etiology opinion 
concerning the claimed skin disorder.  This opinion was rendered 
in an October 2009 examination report.  Unfortunately, a review 
of the examination report raises a major question concerning the 
factual basis for the opinion.  In the Veteran's service 
treatment records, in January 1980, he was noted to have been 
treated for pityriasis rosea.  The examination report, however, 
contain multiple references to phyriasis rosea.  It is not at 
all clear whether this description in the examination report 
concerns a different disability or represents a typographical 
error, but the discrepancy between the two noted disorders does 
call the factual basis for the opinion into question.  The Board 
has thus determined that this matter would be best resolved by 
returning the examination report to the examiner (or another 
qualified examiner, if necessary) for clarification.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to the 
VA examiner who conducted the October 2009 VA 
examination for clarification.  (If the 
examiner who conducted the October 2009 VA 
examination is unavailable, this review and 
clarification should be addressed by another 
appropriate medical professional.)  The 
examiner is requested to explain why the 
examination report contains a description of 
phyriasis rosea, as opposed to pityriasis 
rosea (which was the disorder noted in the 
service treatment records in January 1980).  
If the examiner in fact intended to refer to 
pityriasis rosea, the examiner should so 
state.  All opinions and conclusions 
expressed by the examiner must be supported 
by a complete rationale in a typed addendum.

2.  Then, the claim should be readjudicated.  
If the determination remains unfavorable to 
the Veteran, he and his representative should 
be furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


